RAPID Tests for EARLIER Treatment Investor Presentation Slide 2 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions, and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to develop, manufacture, market and finance new products and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Other factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission. Slide 3 Investment Summary • Develops, Manufactures & Markets Point-of-Care Diagnostic Tests (POCTs)Using Company's Patented DPP® Platform Technology • Products Sold Globally • >25% CAGRProduct SalesGrowth FY2009-2012 • Partnered with Leading License & Distribution Partners in U.S. & South America • Recent FDA Approval of Oral Fluid HIV Test • Strong Pipeline of POCTs • Experienced Management Team Slide 4 Chembio Diagnostics – Revenues & Markets 2012 - $25.6MM Revenue Business, $1.45MM Operating Income · ~50% Lateral Flow HIV Tests o Participating in $250MM Ex-US Market o Est. 25% Share of US Market through Alere · ~40% DPP® Patented POCT Platform o All New Products and Under Development Based on DPP® o Enables Improved Performance, Multiplexing o Oral Fluid HIV Test FDA Approved 12/2012 o Five Products Approved and Successfully Launched in Brazil- 2011-2012 o ~10% Other Products, Grants Slide 5 Anticipated Developments - 2013-2015 · Oral Fluid HIV Test CLIA Waiver & Launch · Expanding International Revenues for Lateral Flow and DPP® Products · FDA Submission & Approval of Two POCT Multiplex Syphilis Tests Based on DPP® Technology – Estimated $50MM US Market · Development & FDA Approval of Multiplex Antigen/Antibody DPP® Tests for HIV and HCV – Estimated $100MM US Market · FDA Approval of At-Home HIV Test – Estimated $100MM US Market Slide 6 Chembio POCT Market Opportunities • HIV Rapid POCTS • Established $250MM Global Market • ~50,000 New Infections in US – 2012; 2.5 MM Worldwide • Routine Testing USPSTF Recommendation • CEMI Only Company with 3 FDA-Approved Tests • CEMI Tests Designated in Selected International Protocols • Syphilis Rapid POCTS– New Market Opportunity • Up to 70% HIV-Syphilis Co-Infectionin MSM • All HIV+ Need be Tested for Syphilis, & Vice Versa • CEMI Has Two Unique POCTs – Anticipate 2014 Launch • Hepatitis-C Rapid POCT– New Market Opportunity • 70MMU.S. Baby Boomer Screening Opportunity; New Therapeutics • Product in Development Slide 7 DPP® - Chembio’s Patented POCT Platform Technology · Enables Multiplexing for Multiple Markers · Increase Sensitivity As Compared with Lateral Flow Technology · Validated with Numerous Partners, Regulatory Agencies · Patents Issued in US and Multiple Countries , Continuing Prosecution & Expansion of IP See graphics Slide 8 POCT’s – A Growing Global Market Converting Lab Tests to POC and Creating New Markets Est. $10B Global POCT Market; >$45B Total In-Vitro DX Market See Graphics Slide 9 Two FDA-Approved Lateral Flow Rapid HIV Tests Sold Globally • Utilize In-Licensed Lateral Flow Technology • Large International Screening Programs (PEPFAR) • Significant Potential New International Opportunities Pending • In US Sold Exclusively through Alere under the Clearview label • 2012 Sales to Alere $7.8MM, Agreement through 10/2016 See Graphic Slide 10 DPP HIV®1/2 Test for Use with Oral Fluid or Blood Samples • First FDA-Approved Product on DPP® (Dec. 2012) • CBER PMA-Approved, CLIA Waiver Pending • Improved Sensitivity v. Market Leader* • Earlier Detection of Seroconverting Patients • ProprietarySampleTainer™ Sample Collection System *Study Sponsored by CDC Global AIDS Program See Graphics Slide 11 Collaboration with FIOCRUZ in Brazil • First Commercial Success with DPP® • Contracts with Supplier to Brazilian Federal Ministry of Health • $23MM of Potential Purchases (~$16MM Revenues 2011-2012 to date) for Five DPP® Products- May be exceeded • Expect Tech Transfer & Conversion to License 2013-14 • Potential New Products See Graphics Slide 12 U.S. HIV Self-Testing“OTC” Opportunity • Chembio Uniquely Positioned • Assessing Market Size and Best Approach • Filing IDE Early 2013 for Sure Check HIV • Pre-IDE Self-Testing Studies Show 100% Accuracy (n300) Slide 13 DPP® Syphilis Screen & Confirm & HIV-Syphilis Multiplex Tests • Large Global Market Opportunity for Pre-Natal and MSM Screening • Anticipated FDA Submissions in 2013, 2014 Clearances • Additional Products for Public Health Channel • Leveraging DPP®Multiplexing Features See Graphics Slide 14 Pipeline: Rapid Hepatitis C Point-of-Care Diagnostic • Data Published in Journal of Clinical Virologyshowedgood performance of Chembio's 1st Generation Prototype Assay • Completed Feasibility to Establish Performance Comparable to Only POCT HCV Test – 2013 R&D to incorporate additional value-added features • Recent CDC recommendations for testing on everyone born between 1945-1964 • Anticipated Timeline ‐ Development & Clinical Trials – 2013-2014 ‐ US Market Launch Anticipated - 2015 See Graphic Slide 15 Selected Financial Data FY2008 –2012 Reporting Record Revenues Again for FY2012 (in 000’s) · Total Revenue $25,611 · Product Revenue $24,327 · Gross Profit $10,790 · R&D Expense Incl. Clin. Trials* $4,486 · Pre-Tax Income $1,450 *Non-recurring 2010 $1.5MM R&D Credit from the Affordable Care Act – excluded from 2010 R&D Exp. & 2010 Pre-Tax Income See Graphic Slide 16 Strong Revenue & Operating Income Growth in FY 2012 In (000’s) Dec. 31, 2012 Dec. 31, 2011 Net Product Revenues Non-Product Revenues $ 1,966 TOTAL REVENUES $ 19,388 GROSS MARGIN $ 10,790 42% 48% OPERATING COSTS: Research and Development exp $ 4,486 18% 25% Selling, G&Administrative exp $ 4,852 19% 18% $ 9,338 INCOME FROM OPERATIONS $ 1,452 OTHER INCOME (EXPENSES): NET INCOME-Before Taxes $ 1,450 6% 6% Income tax (benefit) provision $ (5,133) NET INCOME 4% $ 6,209 32% Slide 17 CEMI Selected Share & Balance Sheet Data (in millions except per share and daily volume data) Ticker Symbol (NASDAQ) CEMI Price 2/28/13 52-Week High 52-Week Low Outstanding Shares Market Capitalization Fully Diluted Shares Management Holding Average Daily Volume (3 months) Average Daily Volume (1 month) Options Amt. Avg. Ex. Price 514K held by Mgmt. & Board 717K ($ in 000s) 12/31/12 12/31/11 12/31/10 Cash Total Current Assets Total Assets Total Current Liabilities Total Liabilities Total Equity Total Liabilities & Stockholders’ Equity See Graphics Slide 18 Leadership ExecutiveJoined Company: Lawrence Siebert Chairman & CEO Richard Larkin CFO Javan Esfandiari SVP R&D Tom Ippolito VP Regulatory, Clinical, QA/QC Sharon Klugewicz VP QA/QC & Technical Operations Rick Bruce VP Operations Michael Steele VP Sales Marketing & Bus. Dev. Independent DirectorsJoined Board: Gary Meller, MD, MBA Katherine Davis, MBA Barbara DeBuono, MD, MPH Peter Kissinger, Ph.D Slide 19 Organization & Facility • FDA & USDA- Approved Development & Manufacturing Facility • All Company Operations in 30,600 Sq. Ft. Leased Facility in Medford, NY Total Employment: Approx. 170 Reg. & Clinical QA &QC 15 SG&A 11 Research & Development 29 Operations See Graphics Slide 20 Investment Summary • Develops, Manufactures & Markets Point-of-Care Diagnostic Tests (POCTs)Using Company's Patented DPP® Platform Technology • Products Sold Globally • >25% CAGR Product Sales Growth FY2009-2012 • Partnered with Leading License & Distribution Partners in U.S. & South America • Recent FDA Approval of Oral Fluid HIV Test • Strong Pipeline of POCTs • Experienced Management Team See Graphic Chembio Diagnostics, Inc. RAPID tests for EARLIER treatments
